Citation Nr: 1518886	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to June 12, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefit Management System (VBMS), a paperless processing system. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

In a December 2013 decision, the Board denied the Veteran's claim for an increased rating for bilateral hearing loss in excess of zero percent (noncompensable) prior to June 12, 2013, and in excess of 10 percent thereafter. The Veteran appealed the Board's denial of the increased (compensable) rating for bilateral hearing loss prior to June 12, 2013 to the United States Court of Appeals for Veterans Claims (Court). In an October 2013 decision, the Court vacated the Board's denial of that issue and remanded it to the Board for the assignment of an increased rating of 10 percent for the period from November 10, 2009. 


FINDING OF FACT

For the increased rating period from November 10, 2009, the Veteran's bilateral hearing loss more nearly approximated Level IV acuity, but no worse, in both ears. 


CONCLUSION OF LAW

For the increased rating period from November 10, 2009, the criteria for a 
10 percent rating, but no greater, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. Quartuccio v. Principi, 
16 Vet. App. 183 (2002). A notice detailing the evidence needed to prove a claim for an increased rating was sent in November 2007, prior to the initial March 2008 rating decision. The Veteran has not alleged any prejudicial error in the notice provided.

The VCAA also provides for a duty to assist the claimant in the development of the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Veteran's private medical records have been obtained and associated with the file. He attended VA examinations in February 2008 and June 2013, and a supplemental medical opinion interpreting the private audiograms was obtained in September 2013. The Board finds that these examination reports contain findings that are adequate to adjudicate the Veteran's appeal for higher disability ratings. Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that there has been substantial compliance with its June 2012, April 2013, and August 2013 remand directives, to include the procurement of additional VA audiology examination reports and outstanding treatment records. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Since the Veteran's right ear is not service connected, a designation of I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2014).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Analysis

For the increased rating period from November 10, 2009, the Veteran's bilateral hearing loss more nearly approximated that required for a 10 percent rating under Diagnostic Code 6100.

A November 10, 2009 private audiological examination revealed an average 65 decibel loss in the right ear, and an average 58 decibel loss in the left ear, with a speech recognition score of 72 percent for each ear, using the NU-6 word list. 

A December 2010 private audiogram revealed an average 65 decibel loss in the right ear, and an average 59 decibel loss in the left ear. The speech recognition scores, using an undisclosed word list, were 88 percent for the right ear and 92 percent for the left ear. 

A June 2013 VA audiology examination report revealed an average 69 decibel loss in the right ear, and an average 65 decibel loss in the left ear, with a speech recognition score of 76 percent for each ear, using the Maryland CNC word list. In a September 2013 VA medical opinion, the VA examiner who provided the June 2013 VA audiology examination opined that the findings of the November 2009 and December 2010 private examiners were consistent with her own.  

Entering the average pure tone threshold and speech recognition ability from the June 2013 VA audiology examination report into Table VI reveals that the respective numeric designation of hearing impairment in each ear is IV. Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100. 38 C.F.R. § 4.85.

The Board cannot evaluate the results from the November 2009 and December 2010 private audiology examinations utilizing the procedures described in the Rating Schedule because the private examiners are not known to have used the Maryland CNC word list. 38 C.F.R. § 4.85(a). However, in the September 2013 opinion, the VA examiner, having reviewed the record of evidence, stated that the symptomatology noted in the private examinations were consistent with that noted in her own. For the increased rating period from November 10, 2009, the Board finds that the Veteran's bilateral hearing loss symptomatology more nearly approximated that required for a 10 percent rating under Diagnostic Code 6100. 38 C.F.R. § 4.85.

The evidence weighs against a finding that the Veteran's bilateral hearing loss more nearly approximated that required for a rating in excess of 10 percent for the period from November 10, 2009. Ratings for hearing loss are normally determined by the mechanical application of the Rating Schedule using audiology tests specifically described at 38 C.F.R. § 4.85. The record contains no evidence, lay or medical, suggesting that the Veteran's hearing loss symptomatology was so severe as to more nearly approximate the hearing loss symptomatology required for a rating in excess of for any discernable period during the pendency of the Veteran's appeal under Diagnostic Code 6100. Id.

In view of the foregoing, for the increased rating period from November 10, 2009, the Board finds that the Veteran's bilateral hearing loss symptomatology has more nearly approximated that required for 10 percent rating, but no greater, under Diagnostic Code 6100. As the preponderance of the evidence is against the grant of an even higher rating, the benefit of the doubt doctrine is not applicable for that portion of the appeal. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.

Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for an increased rating for bilateral hearing loss. In exceptional cases, an extraschedular rating may be provided.
38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Regarding the Veteran's bilateral hearing loss, during the entire increased rating period, the Veteran's hearing loss has been manifested mostly by sensorineural hearing loss and loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, as measured by both audiology testing and speech recognition testing. In this case, comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns under the appropriate criteria the Rating Schedule, the degree of disability for that symptomatology is contemplated by the Rating Schedule. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran has no service-connected disabilities other than bilateral hearing loss. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the disability on appeal, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disability, the Board is not required to remand this issue to the RO for the procedural actions outlined in 
38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

For the period from November 10, 2009, an increased rating of 10 percent, but no greater, for bilateral hearing loss is granted.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


